Citation Nr: 0822229	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-29 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
plantar fasciitis of the right foot.

2. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right ankle.

3. Entitlement to an increase in the ratings for a 
gastrointestinal (GI) disability, characterized as 
gastroesophageal reflux disease (GERD) with hiatal hernia, 
gastric polyps, colitis, and gastroparesis, currently 
assigned staged ratings of 10 percent prior to March 14, 
2006, and 30 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1981 to November 1984.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision of the Milwaukee, Wisconsin Department 
of Veterans Affairs (VA) Regional Office (RO).  An August 
2007 rating decision granted service connection for colitis 
and gastroparesis and evaluated these conditions with her 
previously service-connected GI disability.  As a result, the 
rating was increased to 30 percent, effective March 14, 2006.  
In April 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of this hearing is of record.  At 
the hearing, the veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.

The veteran had also initiated appeals of the denials of a 
claim to reopen a claim of service connection for right thigh 
burn scar, and of service connection for ovarian cysts, 
hysterectomy, PTSD, and right knee and hip disabilities.  An 
October 2006 rating decision granted service connection for 
PTSD, rated 50 percent, and for left ovarian cyst status post 
hysterectomy, rated 50 percent; this decision also granted 
special monthly compensation for anatomical loss of a 
creative organ.  An October 2007 rating decision granted 
service connection for a right thigh burn scar, rated 10 
percent, for right knee strain, rated 10 percent, and for 
right hip strain, rated 10 percent.  Hence, these matters are 
not before the Board.  [The veteran has not expressed 
disagreement with the ratings assigned.]

FINDINGS OF FACT

1. Throughout the appellate period, the veteran's plantar 
fasciitis of the right foot has been shown to be productive 
of a disability picture that most nearly approximates 
moderate foot impairment.   

2. Throughout the appellate period, the veteran's right ankle 
DJD has been manifested by impairment approximating marked 
limitation of motion; malunion, nonunion, or ankylosis of the 
ankle has not been shown. 

3. Prior to April 19, 2005, the veteran's GI disability was 
not severe with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress; 
it was not manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.

4. From April 19, 2005, the veteran's GI disability has been 
manifested by symptoms of persistently recurrent epigastric 
distress with dysphagia, pyrosis, frequent diarrhea, and 
abdominal pain that have been productive of considerable 
impairment of the veteran's health; symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia or other symptom combinations productive of 
severe impairment of health have not been shown.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent is not warranted for 
plantar fasciitis of the right foot.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
(Code) 5284 (2007). 

2. A 20 percent rating is warranted for right ankle DJD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5010, 5262, 5270, 5271 
(2007). 
3. A rating in excess of 10 percent for the veteran's 
service-connected GI disability is not warranted prior to 
April 19, 2005; a 30 percent rating for the GI disability is 
warranted from the earlier effective date of April 19, 2005, 
but a rating in excess of 30 percent for that disability is 
not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.14, 4.114, Codes 7319, 
7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
assigned disability ratings and effective dates for the 
awards, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to increased ratings and 
an October 2007 supplemental SOC readjudicated the matters 
after further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
veteran has had ample opportunity to respond/supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  She has not alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The veteran's pertinent private and VA treatment records have 
been secured.  The RO arranged for VA examinations of the 
veteran's gastrointestinal disability in January 2005, April 
2007, and July 2007 and of the veteran's right foot and ankle 
disabilities in November 2004 and May 2007.  She has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claims. 

B.	Legal Criteria, Factual Background, and Analysis

General Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

These are appeals from the initial ratings assigned with the 
grants of service connection and "separate ratings can be 
assigned for separate periods of time based on facts found."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
finds that staged ratings are not warranted for the right 
foot and ankle disabilities because the veteran's symptoms 
have not varied considerably during the appeal period.  
Staged ratings were previously assigned by the RO for the 
veteran's service-connected GI disability.

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Right Foot

The veteran's plantar fasciitis of the right foot is 
currently rated 10 percent under Code 5284, which provides 
for a 10 percent rating for moderate foot injuries, a 20 
percent rating for moderately severe foot injuries, and a 30 
percent rating for severe foot injuries.  38 C.F.R. § 4.71a, 
Code 5284.

On November 2004 VA examination, the veteran reported wearing 
inserts in her shoes to help with her foot pain.  She 
indicated that when she woke up in the morning she had a dull 
ache in her foot that was about 4 or 5 on a 10 pain scale; 
her pain increased during the day after putting weight on it 
and the pain was often as high as a 10.  She reported that 
she had not received medical care for her foot and that she 
took over-the-counter medication, such as Tylenol and Motrin, 
to control the pain.  She described fatigability and lack of 
endurance of the foot, especially with continued weight 
bearing.  She had not used crutches, a brace, or a cane and 
did not have special corrective shoes.  Physical examination 
revealed difficulty putting weight on the right foot with 
complaints of pain at the anterior dorsal ankle and heel.  
She favored her right foot when walking and had a protective 
and antalgic gait.  The examiner noted that the toes were 
flaring laterally and that the right medial arch was intact.  
She could rise up on her toes with minimal support of the 
exam table, but rising up on the heels was painful.  The 
right foot was wider at the distal forefoot than the left; 
there was a primus deformity of the right fifth toe without 
warmth or swelling.  Mild to medium pressure to the medial 
arch brought withdrawal and complaints of pain while firm 
pressure to the heel and Achilles heel brought complaints of 
pain.  The veteran was able to complete full range of motion 
of the right foot, but motion was guarded and slow.  There 
was no change in range of motion with two attempts.  The 
strength of extension and flexion of the right foot was 
decreased to 4/5 due to pain.  Babinski sign and heel reflex 
were normal and symmetrical.  The diagnosis was plantar 
fasciitis of the right foot.  

A December 2005 VA treatment record shows the veteran was 
experiencing increased right foot pain.  She walked with an 
antalgic gait and was tender to palpation at the plantar 
right foot.  She was hypersensitive to all foot stimuli and 
did not tolerate joint mobilization of range of motion in all 
directions.  She reported having limited ambulation and 
ability to walk stairs.  

December 2006 x-rays revealed an abduction of the right foot 
that appeared to be originating from the mid foot.

On May 2007 VA examination, the veteran reported having aches 
and pains at the arch, the medial malleolar area, and the 
dorsum of the foot.  She wore inserts, but did not have them 
on the day of the examination.  Physical examination revealed 
tender feet everywhere, especially at the medial malleolar 
area.  However, the examiner noted that when the veteran was 
distracted during the knee examination, the areas were again 
firmly palpated and no pain of significance was elicited.  
There was no edema or redness.  She wore the outside of her 
heels abnormally.  She did not use a cane or crutch.  Her 
plantar fasciitis did not interfere with her activities of 
daily living and had not caused her to miss time from work.

At the April 2008 hearing, the veteran testified that she 
takes pain medication for her foot and that her doctor had 
recommended orthotics or a brace, but she did not wear those.  
She indicated she could not wear a brace because of her job.  
She wore inserts and replaced them two to three times a year.  
It was difficult for her to walk a block and she had to take 
weight off her foot to relieve the pain.  She could stand for 
10 to 15 minutes on a good day.  She said that a bone on her 
little toe stuck out. 

The preponderance of the evidence is against a finding that 
the veteran is entitled to a 20 percent rating for a 
moderately severe right foot condition.  While the evidence 
shows that she has right foot pain that causes limitations in 
walking, standing, and climbing stairs, there is also some 
evidence from the May 2007 VA examination that she may be 
exaggerating the amount of pain present.  While she wore shoe 
inserts, she did not walk with a cane or use a brace; she had 
not missed time from work because of her foot disability and 
it did not limit her activities of daily living.  Hence, 
symptoms of her right foot disability most nearly approximate 
those of a moderate foot condition, rather than a moderately 
severe foot condition.  There is no evidence the veteran has 
malunion of the tarsal or metatarsal bones (Code 5283), pes 
cavus (Code 5278), or flatfoot (Code 5276); hence, a higher 
20 percent rating under these codes is not warranted. 

Right Ankle

The veteran's right ankle disability has been rated 10 
percent under 38 C.F.R. § 4.71a, Codes 5010-5271 for 
traumatic arthritis, based on limitation of motion.  Under 
Code 5271, a 10 percent rating is warranted for moderate 
limitation of motion and a 20 percent rating is warranted for 
marked limitation of motion.  

Normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  

On November 2004 VA examination, the veteran reported that 
her right ankle often weakened and turned, causing her to 
fall.  Physical examination revealed full range of motion 
that was guarded and slow.  Drawer test was negative and 
attempts at varus and valgus stress test brought grimaces and 
complaints of discomfort.  X-rays of the right ankle revealed 
a tiny pointed osteophyte on the anterior aspect of the 
distal end of the tibia, suggesting minimal degenerative 
disease in the tibiotalar joint.  The diagnosis was DJD of 
the right ankle.

A December 2005 VA treatment record shows passive range of 
motion revealed dorsiflexion to 6 degrees, plantar flexion to 
63 degrees, inversion to 22 degrees, and eversion to 1 
degree.  

On May 2007 VA examination, the veteran reported having 
constant pain of 5 to 7 on a 10 pain scale.  She reported 
being able to walk about two and a half blocks.  Her right 
ankle had collapsed numerous times, most recently in August 
2006.  It was recommended that she continue using a lace up 
ankle brace that she had been given after that fall.  
Physical examination revealed dorsiflexion to 10 degrees and 
plantar flexion to 45 degrees without significant pain at the 
extremes upon repetition three times; there was fair to good 
strength and endurance with no spasm or incoordination.  
There was minimal tenderness over the right lateral 
malleolus.  There was a significant increase in laxity of the 
right lateral malleolar ligament complex as compared to the 
left ankle.  The impression was increased laxity of the 
ligaments of the ankle with periodic falls resulting in re-
sprains.

During the April 2008 hearing, the veteran and her husband 
testified that her ankle gives out without warning and that 
she falls a lot.  She keeps a chair in the shower, because 
she has fallen in the shower on occasion.  On a bad night, 
she wakes up three to four times a night because of pain; on 
a good night, she wakes up once or twice.  She reported that 
her ankle locks and gets a popping sound and she can stand 
only for about 10 to 15 minutes on a good day.  Her spouse 
stated that because of her ankle disabilities he has to do 
all of the chores, including laundry, yard work, and 
housecleaning.  He had seen her fall often, and had to pick 
her up.  

The Board finds that based on complaints of constant pain and 
ankle laxity combined with objective evidence of laxity of 
the ligaments around the ankle the balance of the evidence 
shows the veteran has right ankle disability equivalent to 
marked limitation of motion of the ankle, warranting a 20 
percent rating under Code 5271.  

An even higher 30 percent rating is only available where the 
ankle is ankylosed in plantar flexion, between 30 and 40 
degrees or in dorsiflexion, between 0 and 10 degrees or where 
there is impairment of tibia and fibula with nonunion or 
malunion with marked ankle disability.  38 C.F.R. § 4.71a, 
Codes 5262, 5270.  The evidence of record does not show that 
the veteran's ankle is ankylosed or that there is nonunion or 
malunion of the tibia and fibula with marked ankle 
disability; hence, the preponderance of the evidence is 
against a rating in excess of 20 percent for the right ankle 
disability.

GI Disability 

Prior to March 14, 2006, the veteran's GI disability of GERD 
with hiatal hernia and gastric polyps, was rated under 
38 C.F.R. § 4.114, Code 7319.  Effective March 14, 2006, 
service connection for colitis and gastroparesis was granted; 
as the symptomatology of these conditions overlaps with the 
previously service-connected GI disability, all symptoms of 
these disabilities have been considered together to avoid 
pyramiding of the same manifestations under different 
diagnoses.  See 38 C.F.R. § 4.14.  As such, the veteran's 
disability is currently rated under 38 C.F.R. § 4.114, Code 
7346 to reflect the predominant disability picture.  See 
38 C.F.R. § 4.114 ("Ratings under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7245 to 7348, inclusive will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.").

Under Code 7319, a 10 percent rating is provided for 
moderate; frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating is warranted where 
symptoms are severe; with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Code. 7319.

Under Code 7346, a 30 percent rating is warranted where there 
is persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is warranted where there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Code 7346.

The Board finds that the evidence of record supports the 
award of a 30 percent rating for the veteran's GI disability 
under Code 7346 from April 19, 2005 as the evidence from that 
date shows symptoms of persistently recurrent epigastric 
distress with dysphagia, pyrosis, frequent diarrhea, and 
abdominal pain that have been productive of considerable 
impairment of her health.  Hence, the questions remaining are 
whether she is entitled to a 30 percent rating prior to April 
19, 2005 or a higher 60 percent rating from that date.

       Prior to April 19, 2005

Prior to April 19, 2005, the evidence does not show symptoms 
warranting a higher 30 percent rating under either Code 7319 
or 7346.  

Specifically, on January 2005 VA examination, the veteran 
complained of having epigastric pain and increased belching 
associated with a burning pain from the epigastric area 
radiating up to her throat.  She reported waking two to three 
nights a week with reflux symptoms.  She experienced nausea, 
but denied vomiting, regurgitation, hematemesis, 
hematochezia, or significant melena.  Her weight had not been 
affected by her GI disability.  She denied problems of 
dysphagia with liquids or solids.  Physical examination 
revealed a soft abdomen; positive bowel sounds without any 
masses or hepatosplenomegaly; significant epigastric and left 
upper quadrant tenderness with light and deep palpation with 
mild guarding; there was no rebound or rigidity noted.  Blood 
count testing was within normal limits with no evidence of 
anemia.

January 2005 private treatment records from GI Associates - 
Milwaukee reveal the veteran was experiencing dyspepsia and 
globus sensation and a change in bowel habits.  She had been 
experiencing daily problems with heartburn and some belching; 
she did not have nausea or vomiting; and there was no 
dysphagia or hematochezia.  She denied abdominal pain, but 
experienced intermittent cramping.  Her bowel movements 
fluctuated between normal stools, constipation, and urgent 
loose stools.  She had experienced intermittent melena from 
taking the drug Bextra.

While this evidence shows the veteran was experiencing 
heartburn, intermittent cramping with a change in bowel 
habits and some melena, it does not show that these symptoms 
caused considerable impairment of her health.  This evidence 
also does not support a finding of persistently recurring 
epigastric distress, dysphagia, or regurgitation, substernal, 
arm, or shoulder pain productive of considerable impairment 
of health to warrant a 30 percent rating under Code 7346 
prior to April 19, 2005.  The evidence also is against a 
finding that she is entitled to a higher rating under Code 
7319, as there is no evidence of severe symptoms of diarrhea 
or alternating diarrhea and constipation with more or less 
constant abdominal distress prior to that date.  Notably, 
January 2005 private treatment records show that she did not 
have abdominal pain, but had some intermittent cramping. 

The preponderance of the evidence is against a finding that 
symptoms of the veteran's GI disability more nearly 
approximated the criteria for a higher, 30 percent, rating 
prior to April 19, 2005.



	From April 19, 2005

The evidence does not show symptoms that would warrant a 
higher 60 percent rating under Code 7346 from April 19, 2005.  
[The highest rating available under Code 7319 is 30 percent, 
so that Code is not for consideration as alternative 
criteria.]  

Private treatment records from the Aurora Medical Center 
Kenosha and GI Associates - Milwaukee from April 2005 to the 
present do not show pain, hematemesis, material weight loss, 
and vomiting, or melena with moderate anemia that have been 
productive of severe impairment of health.  While an April 
19, 2005 treatment record reveals the veteran had recently 
experienced a day of nausea and vomiting that came on 
suddenly and had resolved, there is no evidence that this 
instance of vomiting caused severe impairment of health.  
This record indicates she had been experiencing melena; 
however, there is no evidence of anemia or malnutrition.  The 
April 19, 2005 treatment record is the only time the veteran 
reported experiencing melena since that date.  

On April 2007 VA examination, the veteran reported having 
infrequent episodes of vomiting and no hematemesis or melena.  
Physical examination revealed no evidence of recent weight 
changes or signs of anemia.  On July 2007 VA examination, she 
reported that she experienced nausea two to three times a 
week that would last for hours, but she denied having any 
vomiting.  Physical examination revealed no evidence of 
malnutrition and no signs of anemia.  It was noted the 
veteran was mildly obese.  

Other symptoms combinations also have not been shown to cause 
severe impairment of health from April 19, 2005.  Private 
treatment records document persistent symptoms of reflux, 
heartburn, and dyspepsia.  In April 2005, she reported having 
dysphagia with her medications, but frequently had a sore 
throat and cough, particularly after eating.  She was 
experiencing increasing frequency of diarrhea.  Physical 
examination revealed left lower quadrant and epigastric 
tenderness.  

A May 2005 private treatment record shows 
esophagogastroduodenoscopy (EGD) results revealed mild 
inflammation and colonoscopy results showed colitis.

February 2006 private treatment records show the veteran 
reported having three to four episodes of nausea and vomiting 
during the most recent two months.  She did not have 
dysphagia or hematochezia.  She had up to four bowel 
movements a day with loose and urgent stools.  She had been 
experiencing abdominal cramping, epigastric discomfort, and 
heartburn.  The assessment was GERD with persistent 
heartburn, intermittent nausea, and vomiting and history of 
microscopic colitis with intermittent diarrhea.  A gastric 
emptying study revealed marked gastroparesis.  

An April 2006 VA treatment record notes loose stools had 
improved overall, but with flare ups she would have five 
loose bowel movements a day; on a good day she would not have 
any.  She continued to have mild lower abdominal pain that 
was not always associated with bowel movements.  She did not 
have hematochezia; she had dark stools about two to three 
times a month.  Physical examination revealed mild epigastric 
and bilateral lower quadrant of the abdomen were tender to 
palpation without rebound and with guarding.

On April 2007 VA examination, the veteran reported having 
five to six loose watery bowel movements per day over the 
past two years, but since she started taking Asacol and 
Questran in April 2006, she had been having one to two 
slightly more formed bowel movements a day.  She had not been 
experiencing constipation and had not had any periods of 
incapacitation.  She worked as a police officer and was 
restricted to a desk job so she could be near a bathroom at 
all times.  She had intermittent crampy pain throughout her 
entire abdomen that improved after a bowel movement. 

On July 2007 VA examination, she reported having diarrhea two 
to three days out of the week consisting of four to five 
stools.

At the April 2008 hearing, the veteran testified that her GI 
disability affects her every day.  She reported having 
regurgitation and that she had to be near a bathroom most of 
the time and keeps extra clothes at work in case she has an 
accident.  She had accidents about five to six times a month.  
She reported having lost hundreds of hours of work in a given 
year because of her GI disability.  She is supposed to take 
medication three times a day, but on bad days she sometimes 
takes four pills, or takes two or three at a time.  She eats 
small meals spaced apart and on "really, really bad days" 
she gets severe cramping that completely doubles her over.  
She indicated she probably should wear protective 
undergarments, but is not willing to do so.  

In an October 2006 statement and at the April 2008 hearing, 
the veteran's spouse reported that there have been times when 
the veteran's stomach hurt so much that she was unable to sit 
down and eat with her family or had to go several days 
without eating.  There were times when she could not get out 
of bed and go to work, even if it meant taking leave without 
pay.  She missed many of her children's school activities, 
and had needed to change vacation plans because of GI 
problems.  

While the above symptoms, as shown by competent medical and 
lay evidence, have been productive of considerable impairment 
of health, having caused her to miss some work and to limit 
her job related duties and social activities, they have not 
been shown to combine to cause severe impairment of health.  
Hence, the preponderance of the evidence is against a rating 
in excess of 30 percent from April 19, 2005 for the veteran's 
service-connected GI disability.

Extraschedular Evaluation

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record at 
any time during the appeal period.  While the record shows 
the veteran's GI disability has caused her to lose days from 
work, it does not show objective evidence of 'marked' 
interference with employment beyond that contemplated by the 
applicable rating criteria; frequent hospitalizations due to 
GI disability; or other factors of like gravity which would 
suggest that referral for extraschedular consideration is 
indicated.



ORDER

A rating in excess of 10 percent for right foot plantar 
fasciitis is denied.

A 20 percent rating is granted for right ankle DJD, subject 
to the regulations governing payment of monetary awards.

An earlier effective date of April 19, 2005 is granted for 
the 30 percent rating for the veteran's GI disability, 
subject to the regulations governing payment of monetary 
awards; but a rating in excess of 10 percent prior to April 
19, 2005, and a rating in excess of 30 percent from that date 
are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


